Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1, 6, 8 and 13 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Seok et al. US 2015/0244448 A1.
Claims 1 and 8:
Seok discloses a method performed by a station (STA), the method comprising: receiving, from a first access point (AP), a first beacon frame comprising a first relay information element, wherein the first relay information element includes a first field that indicates whether a root AP basic service set identification (BSSID) field is included in the first relay information element (See para 176, “The beacon frame and/or the probe response frame transmitted from the Relay AP may include ID information (e.g., MAC address or BSSID) for identifying the Root AP connected as a relay STA. That is, assuming that the relay acting as the Relay STA is associated with the Root AP ”Also, see paras 236 and 243).; and determining that a first root AP BSSID field is included in the first relay information element and determining that the first AP is a relay AP of a root AP identified by the first root AP BSSID field (See para 176, “The beacon frame and/or the probe response frame transmitted from the Relay AP may include ID information (e.g., MAC address or BSSID) for identifying the Root AP connected as a relay STA. That is, assuming that the relay acting as the Relay STA is associated with the Root AP”. Also see paras 236 and 243). 
Claims 6 and 13:
Seok discloses the determining that the first AP is a relay AP is based at least in part on the first field (See para 176, “The beacon frame and/or the probe response frame transmitted from the Relay AP may include ID information (e.g., MAC address or BSSID) for identifying the Root AP connected as a relay STA. That is, assuming that the relay acting as the Relay STA is associated with the Root AP”. Also, see paras 236 and 243).
Allowable Subject Matter
Claims 15-20 are allowed.
Claims 2-5, 7, 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Seok et al. US 2015/0381676 A1 discloses that the Address 3 field may be set to a BSSID (i.e., MAC address of the Root AP). Lee et al. US 20150327265 A1 discloses a BSSID, or a partial BSSID of the root AP may be included in DRAW signaling information, and RAW/slot allocation information for transmission between the root AP and a relay or an STA that performs transmission directly to the root AP may be included in a root beacon.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472